Citation Nr: 1209172	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disability, to include emphysema. 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1969 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

These matters were previously before the Board in February 2008 when the Board denied the appellant's claims.  The appellant appealed the February 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2009, the Court vacated the Board's February 2008 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

In March 2010, the Board remanded the case for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the March 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  A March 1993 rating decision denied the appellant's claim for entitlement to service connection for a left shoulder disability; notice of the determination and his appellate rights were provided, and a timely appeal was not filed.  

2.  Evidence received subsequent to the March 1993 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.

3.  A March 1993 rating decision denied the appellant's claim for entitlement to service connection for a skin disability; notice of the determination and his appellate rights were provided, and a timely appeal was not filed.  

4.  Evidence received subsequent to the March 1993 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a skin disability.

5.  A March 1993 rating decision denied the appellant's claim for entitlement to service connection for a chronic respiratory condition; notice of the determination and his appellate rights were provided, and a timely appeal was not filed.  

6.  Evidence received subsequent to the March 1993 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for a respiratory disability, to include emphysema.

7.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has GERD that is related to service.  

8.  The evidence of record does not demonstrate that the appellant has a current right ear hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision is final as to the claim of service connection for a left shoulder disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The March 1993 rating decision is final as to the claim of service connection for a skin disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The March 1993 rating decision is final as to the claim of service connection for a respiratory disability, to include emphysema.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a respiratory disability, to include emphysema.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  GERD was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

8.  A right ear hearing loss disability was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act (VCAA)

As to the claim of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's other claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, VCAA notice letters were issued in May 2004 and September 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A letter addressing the assignment of a disability rating and/or effective date, in the event of award of the benefit sought was issued in May 2010.  Dingess/Hartman, 19 Vet. App. at 490.  

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction (AOJ) decision.  See Pelegrini, 18 Vet. App. at 121.  Because VCAA notice addressing the assignment of a disability rating and effective date in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, this was not prejudicial to him, since the claim was readjudicated thereafter, and an additional supplemental statement of the case (SSOC) was provided to the appellant in December 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of claims to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  The VCAA letters provided notice of the elements of new and material evidence and the reasons for the prior denial of the claims.  Thus, the criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

The Board also concludes that VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant, including the records from Dr. R.M. requested in the March 2010 remand, have been obtained, to the extent possible.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an August 2010 medical examination, and an August 2011 opinion was obtained as to whether any GERD disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination of the appellant.  The examiner obtained an accurate history.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate and completed in compliance with the March 2010 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The appellant was afforded an October 2004 audiological examination to evaluate whether the appellant had right ear hearing loss disability.  The examination was thorough and the examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the October 2004 examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The appellant testified at the November 2007 Board hearing that his private physician "was talking the other day about maybe having another hearing test done".  In a January 2010 letter, the appellant's attorney argued that this solitary statement indicated a potential worsening of the appellant's hearing to the level of VA hearing loss disability.  As noted in the March 2010 Board remand, the argument is too tenuous to warrant another VA examination.  There is no medical evidence of record, including in Dr. R.M.'s records, indicating that a physical found that another hearing test for the right ear was warranted.  In addition, the appellant's testimony that his physical prescribed him a "pill" or allergy medicine to "cut down on the fluid in his sinus and ear canal" does not indicate that the appellant's hearing may have worsened due to service.  (November 2007 Board hearing transcript (Tr.) at p. 9)  Therefore, the Board finds that the October 2004 examination is adequate and that another VA examination is not necessary.

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with his petition to reopen his claim for entitlement to service connection for a respiratory disability, to include emphysema.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

The RO provided an examination pertaining to the appellant's left shoulder in October 2004.  The Court has held that the Board is not required to reopen a previously denied claim solely because the appellant was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Furthermore, the Court has also held that, where the Board has denied reopening, the adequacy of an examination provided by the RO, despite no obligation to do so, is not a viable issue on appeal.  See id., at 461.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  No duty to assist examination provisions could have been violated.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. New and Material Evidence

Legal Criteria: New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   


Left Shoulder Disability

The appellant contends that he is entitled to service connection for a left shoulder disability.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.  

In a March 1993 rating decision, the RO denied entitlement to service connection for a left shoulder disability because the condition was not shown in service or at present.  The appellant did not appeal the decision and it became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial included the appellant's service treatment records, and a December 1992 VA examination report.  The December 1992 VA examination report reflects that the appellant was diagnosed with a history of arthritis of the left shoulder with no perceptible limitation of motion.   

The evidence added to the record subsequent to the last final denial includes private treatment records and an October 2004 VA examination report.  The October 2004 VA examination report reflects that an X-ray of the left shoulder showed it was within normal limits.  On examination, the appellant had full active range of motion in the left shoulder.  Impingement and supraspinatus maneuvers were negative.  HE had no tenderness over the greater tuberosity, biceps, tendon, or acromioclavicular joint.  There was no evidence of instability.  The VA examiner found no evidence to suggest left shoulder symptoms at that time.  The VA examiner stated that the appellant's current symptoms were related to his cervical radiculopathy.  Service connection has not been established for a cervical spine disability or cervical radiculopathy.  

A June 2004 letter from B.C., BS, DC, reflects that the appellant entered his office complaining of pain in his left shoulder in March 2004.  After examination, it was determined that this discomfort was due to irritation to C5/C6 cervical nerves.  April and May 2004 private therapist's treatment notes reflect that the appellant was treated for pain in his left shoulder.  

A July 2004 private treatment record from Dr. R.M. indicates the appellant had shoulder pain.  An August 2009 private treatment record from Dr. R.M. indicates that the appellant had a history of cervical arthritis.  

The October 2004 VA examination report and private treatment records are new, as they were not previously associated with the claims file.  However, the Board finds that the new evidence is not material.  Specifically, the evidence does not indicate that the appellant has a left shoulder disability that is related to service.  As noted above, the October 2004 VA examination report and private treatment records reflect that the appellant's left shoulder symptoms were due to cervical radiculopathy.  The records do not indicate that he has a left shoulder disability.   

In a January 2006 substantive appeal, the appellant stated that in 1970 while stationed at Phan Rang Air Force Base in Vietnam, he was knocked or thrown off the top of an armored personnel carrier.  He stated that he landed on his back and left shoulder along with all of the equipment he was wearing at the time.  He stated that he did not report the injury to the clinic when he returned to the containment area due to the extent of his perimeter duty.  He reported that he has a constant arthritis type pain in his neck and left shoulder.  At the November 2007 Board hearing, the appellant testified that he hurt his left shoulder in service when he was thrown off of an armored personnel carrier.  (Tr. at p. 18)  He stated that he was then kicked in the base of the neck in 1970 to 1976 or 1977.  (Id.)  The appellant testified that he did not seek treatment for his left shoulder, which he felt was dislocated, in service because they did not have a hospital where he was located in Vietnam.  (Tr. at p. 20)  The appellant's statements are cumulative and redundant of information of previously of record at the time of the March 1993 rating decision.  The December 1992 VA examination report reflects that the appellant reported that he fell off of a personnel carrier onto his back.  Thus, the appellant's testimony is not new and material.

The appellant further asserts that he has a left shoulder disability that is related to his fall in service.  (Tr. at p. 18; January 2006 substantive appeal)  The evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, although a lay person may be competent to report the etiology of a disability, a left shoulder disability, which is typically confirmed by X-rays, is not the type of disorder which is susceptible to lay opinion concerning diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, his statements do not constitute new and material evidence to warrant reopening of his claim for service connection.

Following a review of the evidence submitted by the appellant and added to the file since the March 1993 rating decision, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, does not indicate that the appellant has a left shoulder disability that is related to service.  

In the absence of evidence of a nexus between a left shoulder disability and service, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection for a left shoulder disability is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant has a left shoulder disability that is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disability

The appellant contends that he is entitled to service connection for a skin disability.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the appellant's claim.  

In the March 1993 rating decision, the RO denied entitlement to service connection for a skin disability because the condition was not shown in service or at present.  The appellant did not appeal the decision and it became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial included the appellant's service treatment records and a December 1992 VA examination report.  The December 1992 VA examination report reflects that examination of the skin revealed no active lesions.  The report indicates that the appellant stated that he frequently had little areas like pimples on his arms and sometimes on his shoulders but had no skin lesions at the present time.  The VA examiner noted that a skin condition was examined for, but not found.  

The evidence added to the record subsequent to the last final denial includes private treatment records.  An August 2005 private treatment record from Dr. R.M. reflects that the appellant had a skin rash.  An April 2008 private treatment record from Dr. R.M. reflects that he had skin lesions on his head.  An August 2009 private treatment record from Dr. R.M. indicates that the appellant had a rash, including on his hands.  He was diagnosed with dermatitis.  

The private treatment records from Dr. R.M. are new, as they were not of record at the time of the March 1993 rating decision denying the appellant's original service connection claim.  The records indicate that the appellant had a skin rash and a diagnosis of dermatitis.  The appellant's claim was denied in March 1993, in part, because there was no evidence that the appellant had a skin condition.  As the private treatment records relate to an element that was previously missing from the appellant's claim, namely that he had a skin condition, the Board finds that the records are material. 

At the November 2007 Board hearing, the appellant testified that he had never been formally diagnosed with a skin disability.  (Tr. at p. 13)  He stated that he has a skin condition primarily on his arms, shoulders, face and scalp.  He stated that he has been given medicated shampoo and some skin cream.  He stated that he was treated for the skin condition when he got out of service in 1992, but that he has had the skin disorder since 1972.  (Id.)  He stated that while in service, he was ordered to wear a long-sleeves uniform because of the sores on his arms.  (Tr. at p.15)  He stated that his physician gives him an astringent to wash his face.  (Id.)  He also noted that he was exposed to Agent Orange in service. 

As a lay person, the appellant is competent to report symptoms capable of lay observation, such as skin conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is thus competent to report that he has had problems with his skin since service.  The appellant's assertion that he had a skin condition since service was not of record at the time of the March 1993 rating decision and is thus new.  Additionally, the evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, the Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  As the private treatment records from Dr. R.M. and testimony from the appellant at the November 2007 Board hearing indicate that the appellant has a current skin disability, they relate to a previously unproven element of the claim.  Consequently, the Board finds that the new evidence that the appellant had dermatitis during the period on appeal, and his testimony that he has had a skin condition since service, are material and raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  As new and material evidence has been received, the claim for service connection for a skin disability, is reopened.   

Respiratory Disability, to include Emphysema

The appellant contends that he is entitled to service connection for a respiratory disability, to include emphysema.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.  

In a March 1993 rating decision, the RO denied entitlement to service connection for a chronic respiratory condition because the condition was not shown in service or at present.  The appellant did not appeal the decision and it became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial included the appellant's service treatment records and the December 1992 VA examination report.  The December 1992 VA examination report reflects that the appellant stated that he had frequent upper respiratory infections, especially in colder inclement weather.  He stated that he had a slight chronic cough and admitted to smoking cigarettes, up to two packages daily.  On physical examination, the appellant's lungs were clear to auscultation.  The VA examiner stated that the appellant appeared to have a mild chronic bronchitis, probably secondary to cigarette smoking.  

The evidence added to the record subsequent to the last final denial includes private treatment records and testimony from the appellant.  A March 1998 private treatment record indicates that the appellant had a history of chronic obstructive pulmonary disease (COPD).  A July 1998 private treatment record indicates that the appellant had a known history of emphysema.  The record also indicated that the appellant had no shortness of breath, cough or expectoration.  A March 2004 X-ray report indicates that the appellant had changes of viral infection in the lower lungs with early suspicious signs of pneumonitis in the left posterior lower lung.  A May 2007 private treatment record reflects that the appellant was treated for an acute upper respiratory infection.  He did not have shortness of breath or wheezing.  December 2008 and February 2009 private treatment records from Dr. R.M. indicate that the appellant had previous problems with COPD and walking pneumonia and a history of smoking for 25 years.  He was evaluated for respiratory tract problems and diagnosed with an acute upper respiratory infection.  The appellant's private treatment records do not indicate that the appellant has a respiratory disability that is related to service.  

As the private treatment records were not of record at the time of the last previous denial of the appellant's claim in March 1993, the evidence is new.  However, the Board finds that the evidence is not material.  The December 1992 VA examination report indicated that the appellant had mild chronic bronchitis.  Thus, there was evidence that the appellant had a respiratory disability at the time of the March 1993 rating decision.  As the private treatment records do not indicate that the appellant had a respiratory disability, to include emphysema, that is related to service, they are not new and material.  

At the November 2007 Board hearing, the appellant testified that he had recurring bronchial attacks during service and that two years after service he was formally diagnosed with emphysema.  (Tr. at p. 12)  As noted above, the evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  However, although a lay person may be competent to report the etiology of a disability, a respiratory disability, to include emphysema, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, his statements do not constitute new and material evidence to warrant reopening of his claim for service connection.

Following a review of the evidence submitted by the appellant and added to the file since the March 1993 rating decision, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and it does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, does not indicate that the appellant has a respiratory  disability, to include emphysema, that is related to service.  

In the absence of evidence of a nexus between a respiratory disability and service, the Board concludes that the additional evidence is not new and material and the petition to reopen a claim for service connection for a left shoulder disability is denied.  Accordingly, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant has a respiratory  disability that is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Legal Criteria

As noted above, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Certain chronic disabilities, such as sensorineural hearing loss, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   

Analysis

GERD

The appellant contends that he is entitled to service connection for GERD.  For the reasons that follow, the Board finds that service connection is not warranted.  

Private treatment records dated in March 1998, October 2001, March 2004, July 2006, October 2007, December 2008 and August 2009 reflect that the appellant had a chief complaint of GERD.  A July 2004 private treatment record indicates that the appellant had a diagnosis of GERD.  Thus, the appellant has a current disability, satisfying the first element of service connection.  

The appellant contends that during service, he had ulcers and a nervous stomach, for which he was treated with Mylanta or Pepto-Bismol.  (Tr. at p. 3)  The appellant is competent to report symptoms such as pain and nausea.  He is also competent to attest to factual matters of which he has first-hand knowledge, such has ingesting Mylanta or Pepto Bismol.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The service treatment records do not contain any complaints of, or treatment for, GERD or ulcers.  The appellant's May 1969 enlistment examination report reflects that his gastro urinary system was normal.  A December 1969 service treatment record indicates the appellant had nausea, vomiting and diarrhea.  November 1970 service treatment records reflect that the appellant had a flu syndrome and still had nausea, vomiting and diarrhea.  A June 1972 service treatment record reflects that the appellant had nausea, vomiting and diarrhea for three days in December 1969 after eating Vietnamese food off base.  The record also noted that the appellant had lost 20 pounds and did not feel like eating.  A March 1973 service treatment record reflects that the appellant had nausea, general body aches, lack of appetite, and a deep hacking cough with yellow mucus.  He had severe malaise and diarrhea.  The impression was a flu-like illness.  An August 1978 service treatment record indicates that the appellant had complaints of nausea with no vomiting.  He had a sore throat and loss of appetite with no diarrhea.  He was pale in color.  The impression was a viral syndrome.  Examination reports from April 1977, April 1982, May 1985, and March 1990 reflect that his genitourinary system was normal.  In an April 1977 report of medical history, the appellant denied having frequent indigestion, or stomach, liver, or intestinal trouble.    

As noted above, numerous private treatment records from Dr. R.M. indicate that the appellant had a history of GERD.  A March 1998 private treatment record indicates that GERD was a chronic problem.  

The August 2011 VA opinion reflects that the VA examiner found that the appellant's GERD was less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury, event, or illness.  The examiner stated that the private treatment records in the claims file note a history of GERD, noted as early as 1998.  The examiner stated that the records do not contain any indications of the circumstances/test/symptoms, or tests regarding the original diagnosis as reported by the appellant as being in 1994 or 1995.  The examiner noted that the service treatment records reflect a few episodes of the appellant being seen/treated for acute gastrointestinal complaints but no complaints of, or treatment for, GERD or ulcers.  The examiner noted that the service treatment records are also absent for any pattern suggestive of a chronic gastrointestinal problem.  He stated that the upper GI with KUB dated in August 2010 indicated no stricture, mass, or ulceration of the thoracic esophagus.  There was no hiatal hernia.  There was no GERD evidence during the exam, gastric mass or ulceration.  The duodenum/proximal small bowel was unremarkable.  The examiner stated that he had done an extensive review of medical literature on the topic of GERD, and specifically cited several sources.  He stated that there is no competent evidence-based medical evidence which indicates acute stomach/gastric disorders such as gastroenteritis, food poisoning, etc. causes or are risk factors for the latter development of GERD.  Thus, the VA examiner found that the appellant's current claimed GERD is less likely as not incurred or caused by reported symptoms in service.  

The appellant has contended that his GERD is related to service.  Although a lay person may be competent to report the etiology of a disability, GERD is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the probative value of any such opinion is outweighed by that of the August 2011 VA examiner, who has education, training and experience in evaluating the etiology of GERD.  There is no indication the appellant has any such training or expertise.  The VA examiner reviewed the appellant's claims folder and opined that the appellant's GERD was less likely as not incurred or caused by his reported symptoms in service.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  The appellant asserts that he has had GERD since service.  (See Tr. at 3)  The appellant is competent to report having experienced symptoms such as pain and nausea.  However, as a lay person, the appellant is not competent to opine that he has had GERD since service.  The August 2011 VA examiner considered the appellant's report of symptoms of gastrointestinal complaints, but found that there was no competent, evidence-based medical evidence which indicates acute stomach/gastric disorders such as gastroenteritis, food poisoning, etc. which are causes or are risk factors for the latter development of GERD.  The Board also notes that in the April 1977 report of medical history, the appellant denied having frequent indigestion, or stomach, liver, or intestinal trouble.  

In sum, the Board finds that the evidence is against the appellant's claim for service connection for GERD.  Although the appellant complained of gastrointestinal problems in service, there is no indication that the appellant had GERD in service.  The August 2011 VA examiner found that the appellant's GERD was less likely as not incurred or caused by the reported symptoms in service.  The VA examiner provided a thorough rationale for his opinion and the Board finds the opinion to be highly probative.  Although the appellant contends that his GERD is related to service, he is not competent to provide an opinion as to the etiology of the condition.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Ear Hearing Loss Disability

The appellant contends that he has right ear hearing loss as a result of exposure to hazardous noise in service.  For the reasons that follow, the Board concludes that service connection is not warranted. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The appellant asserts that he has right ear hearing loss that was caused by exposure to noise in service in the Air Force.  (Tr. at p. 6)  He specifically reported that he was exposed to military noise from gun fire, the flight line, generators, etc. while serving as a military/security policeman.  He stated that although he was given plugs to wear, they were useless because he was on the radio and had to hear to be in radio contact.  The appellant's DD Form 214 reflects that his primary specialty was that of a law enforcement supervisor.  The appellant's exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).

A May 1969 enlistment examination report reflects that the appellant had pure tone thresholds of 5 decibels at 500 Hertz, 0 decibels at 1000 Hertz, -5 decibels at 2000 Hertz and -5 decibels at 4000 Hertz in the right ear.  Periodic examination reports from April 1977, April 1981, May 1985 and March 1990 indicate that appellant had normal hearing in the right ear.  The appellant's service treatment records fail to show any complaints or findings indicative of hearing loss.  The appellant did not have an audiological evaluation upon discharge from service in August 1992.  

The appellant was evaluated in a VA audiological evaluation in October 2004.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record does not establish that the appellant has current right ear hearing loss disability for VA purposes.  

At the November 2007 Board hearing, the appellant stated that he cannot understand what people are saying when they talk to him and that he has to get right up next to them.  (Tr. at p. 8)  He reported that his physician was talking about maybe having another hearing test done.  (Id.)  However, there is no indication in the appellant's private treatment records that he has had any complaints or treatment pertaining to right ear hearing loss.  The Board notes that in his January 2006 substantive appeal, the appellant stated that he did not claim any hearing problem with his right ear.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  A current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, other than the appellant's assertions, the record contains no evidence of a right ear hearing loss disability at any time during the appeal period.  See Hensley, supra.  Moreover, the October 2004 audiological evaluation, which reflected pure tone thresholds that ranged from 15 to 25 decibels from 500 to 4,000 Hertz, did not demonstrate a hearing loss "disability" for VA compensation purposes, as defined in 38 C.F.R. § 3.385.  Without a current showing of a bilateral hearing loss disability, service connection is not warranted in this matter.  

In sum, the Board concludes that the evidence of record fails to establish the presence of a right ear hearing loss disability for VA purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

New and material evidence not having been received, the claim for service connection for a left shoulder disability, is not reopened.

New and material evidence having been received, the claim for entitlement to service connection for a skin disability is reopened, and the appeal is allowed to this extent.

New and material evidence not having been received, the claim for service connection for a respiratory disability, to include emphysema, is not reopened.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for right ear hearing loss disability is denied.


REMAND

Having reopened the appellant's claim for entitlement to service connection for a skin disability, the Board must now determine whether the reopened claim may be granted on the merits.  However, further development of the record is needed prior to appellate consideration of the reopened claim.

In Shade v. Shinseki, the Court noted that "38 C.F.R. § 3.159(c)(4)(iii) guarantees that, once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Shade, 24 Vet. App. at 121.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, private treatment records from Dr. R.M. reflect that the appellant had skin conditions during the period on appeal.  Specifically, the August 2005 private treatment record indicated the appellant had a skin rash, the April 2008 private treatment record indicated that he had skin lesions on his hand, and the August 2009 private treatment record reflects that the appellant had a rash with a diagnosis of dermatitis.  Additionally, the appellant testified that he has had a skin condition on his arms, shoulders, face and scalp since service.  (Tr. at p. 13)  He also noted that he was exposed to Agent Orange in service.  The appellant's service personnel records reflect that he served in Vietnam from May 1970 to May 1971, and thus, is presumed to have been exposed to Agent Orange.  

As a lay person, the appellant is competent to provide evidence that a visible skin condition, such as a rash, has existed since service.  See Jandreau, 492 F.3d at 1377.  Therefore, his testimony suggests that there is a nexus between the skin condition and service.  See Jandreau, 492 F.3d at 1377.  As there is evidence of a skin condition during the period on appeal and evidence of continuous symptoms of a skin condition since service, a medical nexus opinion is necessary to make a decision in the appellant's claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon, 20 Vet. App. 79.  The appellant was not provided with a VA examination on this question.  Therefore, the RO must obtain a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the following:

* Identify all skin conditions and specify whether the conditions are chronic.  

* Determine whether it is at least as likely as not that any diagnosed skin condition, to include dermatitis, is etiologically related to service, to include as due to exposure to Agent Orange.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

2.  Thereafter, readjudicate the reopened issue on appeal of entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


